DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Madsen on May 11, 2021.

The application has been amended as follows: 
24.	The method according to claim 23, wherein one of said reagents that are specific to said cell markers comprises an anti-CD32a antibody.

Cancel claims 27-33.

Drawings
	The drawings filed on February 19, 2021 have been accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments to claim 23 to recite that the cell population of interest comprises CD4+ CD89- CD32a+ cells that are isolated from PBMCs and that the mammalian immunodeficiency virus is HIV-1 are sufficient to overcome the rejection under 35 U.S.C. § 112 (enablement).  Further, applicant has provided the necessary method steps, which overcomes the rejection under 35 U.S.C. § 112, second paragraph.  Lastly, applicant’s arguments and Declaration under 37 C.F.R. §1.132, which distinguishes the cell population of the instant claims over the cell population of the co-pending application, are sufficient to overcome the double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648